Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Status of Application
1.	Receipt of the Request for Continued Examination (RCE) under 37 C.F.R. 1.114, the Amendment and Applicants’ Arguments/Remarks, all filed 18 October 2022 are acknowledged.
	Claims 1-2, 5-8, 20, 22, and 28-46 are currently pending. Claims 3-4, 9-19, 21, and 23-27 are cancelled.  Claims 6-8, 36-42, and 46 were previously withdrawn. Claims 1 and 20 are amended.  Claims 1-2, 5, 20, 22, 28-35, and 43-45 are examined on the merits within.

Continued Examination Under 37 C.F.R. 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 October 2022 has been entered.

New Rejections
Claim Rejections – 35 U.S.C. 112, 2nd Paragraph Rejections
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-2, 5, 20, 22, 28-35, and 43-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claims 1, 20, and 29 contain the trademark/trade name Marcaine.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a medicinal agent and, accordingly, the identification/description is indefinite.

6.	Claim 1 recites “the construct consisting of…wherein the medicinal agent comprises”.  The claim is directed to the closed language of “consisting of” followed by the open language of “comprises”.  The claims are indefinite due to the conflicting “open” and “closed” language.  Claim 33 also uses open language of “comprising” providing further ambiguity to whether the claims are closed to microcapsules and a biodegradable agent. Thus the metes and bounds of the claims cannot be determined.   For examination purposes, the claims are interpreted as the open “comprising” language.  

7.	Claim 20 recites the closed language “the system consisting of”.  Dependent claim 43 recites “The system of claim 20, further comprising”.  The claims are indefinite due to the conflicting “open” and “closed” language.  How can the system only consist of a plurality of microcapsules bonded together with a biodegradable agent but also comprise at least one additional agent? Thus the metes and bounds of the claim cannot be determined.   For examination purposes, the claims are interpreted as the open “comprising” language.  

8.	Claim 22 depends from claim 21 which is currently cancelled.  Therefore claim 22 is indefinite since it is unclear from where it is intended to depend.

Maintained Rejections
Claim Rejections – 35 U.S.C. 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 1-2, 5, 20, 22, 28-35, and 43-45 is/are again rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richter (U.S. Patent Application Publication No. 2004/0087902) in view of Burch et al. (U.S. Patent Application Publication No. 2004/0156931) and Sahatjian et al. (U.S. Patent No. 6,409,716).
	Richter teaches a medical device and a method of delivering a drug to a target circulation or tissue. The medical device has an expandable portion which is fabricated from a porous elastomeric material with a plurality of voids. The voids are loaded with drugs in various formulations. See abstract. The expandable portion can be formed by using a single type of polymer or combination of polymers. Additives may be joined with various porous polymers to increase elasticity of the polymer. See paragraph [0027]. The drug may be dissolved or dispersed within a solvent and the expandable portion immersed in the drug solution. See paragraph [0029]. The voids of the expandable portion may be infused by spraying, dipping, rolling or brushing the drug into the porous elastomeric material. See paragraph [0030]. The drugs may be encapsulated within drug release particles, i.e., liposomes, as well as comprise lipids, sugars, carbohydrates, proteins, nucleic acids, etc. as release carriers. See paragraph [0032]. Additionally, a biodegradable protective layer is positioned over the expandable portion. See paragraph [0036]. It is noted that the solvent the drug is dispersed in, release carriers and/or biodegradable protective layer each can act as a biodegradable bonding agent. The dosage applied to the tissue may be controlled by regulating the concentration of the drug in the solution applied to the expandable portion. The dosage may be controlled by regulating the time the solution is in contact with the expandable portion. Other factors affecting the dosage include the ability of the expandable portion to release the drug which is determined by wall thickness, surface area, resiliency, and ratio of void volume to total volume. The compression ratio of the expandable portion during inflation will also affect the amount of drug that is released from the voids. See paragraph [0031]. Any type of drug may be delivered such as anti-thrombogenic agents, anti-platelet agents, etc. See paragraph [0033]. The drugs to be loaded may be formulated as free molecules, aggregates or as a composite, wherein the drugs are mixed with other agents. The drugs may be encapsulated or include polymeric particles such as microcapsules. The particles may comprise biologically derived reagents such as lipids, sugars, carbohydrates, proteins, nucleic acids, etc. See paragraph [0032]. A biodegradable protective layer may be positioned over the expandable portion to prevent premature release of the drug from voids. See paragraph [0036]. Richter et al. references Sahatjian et al. (U.S. Patent No. 6,409,716) directed to rapid release of a drug from the coated polymer layer, wherein the polymer layer is a swellable hydrogel. See paragraph [0006]. The balloon is inflated under controlled pressure in order to expand the target portion of the body lumen and press against the target tissue. See paragraph [0010]. The expandable balloon is connected to an inflation-lumen which can fill the balloon with fluid, such as liquid or pressurized gas, thus expanding the balloon. See paragraph [0019]. In addition, Richter teaches that the voids may be open spaces between fibers in the matrix of the expandable portion. The open spaces may be infused with a therapeutic drug. See paragraph [0023].
	Richter does not teach an analgesic.
	Burch et al. teach delivery systems to administer capsaicin and local anesthetics that produce modality-specific blockade.  The delivery system includes microcapsules.  The delivery system can be tailored to deliver a specific loading and subsequent maintenance.  See paragraph [0080]. The microcapsules are injectable, implantable or infiltratable.  See paragraph [0156]. The compositions can be used for treating various conditions associated with pain by providing pain relief at a specific site, a surgical site or open wound.  Pain may be associated with orthopedic disorders such as the knee, hip, spine shoulder, etc.  See paragraph [0089]. The composition may be administered by infiltration to the muscle, tissue, or tendon.  See paragraph [0120]. Local anesthetic agents include bupivacaine, i.e., Marcaine.  See paragraph [0054].  The composition is administered via needle and syringe.  See paragraph [0149].  Hemostasis can be achieved using a foam.  See paragraph [0108]. 
	Sahatjian et al. teach a catheter and methods for delivering drug to tissue at a desired location of the wall of a body lumen. The catheter is constructed for insertion in a body lumen and has a catheter shaft and an expandable portion mounted on the shaft. The expandable portion is expandable to a controlled pressure to fill the cross-section of the body lumen and press against the wall of the body lumen. At least a portion of the exterior surface of the expandable portion is defined by a coating of tenaciously adhered swellable hydrogel polymer. Incorporated in the hydrogel polymer is a solution of preselected drug to be delivered to the tissue. See abstract. The drug is an anti-proliferative drug. See column 2, lines 1-46. The hydrogel polymer and drug are selected to allow rapid release of a desired dosage of about 20% or more of the drug solution from the hydrogel polymer coating during compression of the hydrogel polymer coating against the body tissue or the wall when the expandable portion is expanded in the pressure range. The controlled pressure is between 10 and 50 microns. See column 2, lines 47-67. The expandable portion is defined by a coating of soluble polymer and a preselected drug to be delivered to the tissue. The polymer is selected from polylactic and polyglycolic acids. See column 3, lines 15-38. The balloon is inflated with a heated liquid, i.e., saline. See column 9, lines 50-67. Sahatjian et al. teach that heating the balloon melts the polymer releasing the drug into the affected tissues. See column 9, lines 51-67. Suitable polymers include albumin, collagen, and gel foams. See column 9, lines 51-67.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to use analgesics such as Marcaine in the drug eluting microcapsule implant of Richter to treat a surgical field such as tissues adjacent a joint, spine, nerve, or in joint replacement surgery. One would have been motivated, with a reasonable expectation of success, to combine the prior art of Richter and Burch to derive a more versatile implant wherein the drug release profile is controlled to that which is desired. It would have been well within the purview of the skilled artisan to administer the implant through an incision since both Richter and Burch are directed to implants surgically administered to a specific location. It would have been obvious to one of ordinary skill in the art at the time the invention was made to heat the balloon to melt the polymer, releasing the drug into the affected tissues. Since the balloon is implanted adjacent to tissues, the tissue would also be heated. This controls the therapeutic drug release profile that can have both delayed and immediate release components. 

Response to Arguments
Applicants’ arguments filed 18 October 2022 have been fully considered but they are not persuasive.
11.	Applicants argued, “Neither Richter nor Sahatjian are directed to an injectable drug eluting construct consisting of biodegradable microcapsules containing the medicinal agent of interest wherein the microcapsules are bonded together with a biodegradable agent. Burch fails to cure the deficiencies.”
In response to applicants’ arguments, Richter teaches the drug may be dissolved or dispersed within a solvent and the expandable portion immersed in the drug solution. See paragraph [0029]. The voids of the expandable portion may be infused by spraying, dipping, rolling or brushing the drug into the porous elastomeric material. See paragraph [0030]. The drugs may be encapsulated within drug release particles, i.e., liposomes, as well as comprise lipids, sugars, carbohydrates, proteins, nucleic acids, etc. as release carriers. See paragraph [0032]. Additionally a biodegradable protective layer is positioned over the expandable portion. See paragraph [0036]. The solvent the drug is dispersed in, release carriers and/or biodegradable protective layers each can act as a biodegradable agent bonding the microcapsules to form a portion of the implant.  With regards to the closed language “consisting of”, it is noted that the claims also use the open language “comprising” which conflicts as addressed in the 112, Second Paragraph Rejection above. 
Thus this rejection is maintained.

Correspondence
12.	No claims are allowed at this time.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/            Primary Examiner, Art Unit 1615